DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments (see pages 13-17), filed on the 19th of January, 2021, with respect to the rejection(s) of Claims 1, 37, 38, 40, 42-45, 47-52, 54 and 55 under 35 U.S.C. 103 as being unpatentable over Publication No.: US 2019/0014515 A1 to Zee et al. (Zee), in view of Publication No.: US 2019/0045351 A1 to Zee et al. (Zee2) and Claims 39, 41 and 53 under 35 U.S.C. 103 as being unpatentable over Zee, in view of Zee2 and further in view of Publication No.: US 2019/0387393 A1 to Xu et al. (Xu) have been fully considered and are persuasive.  Therefore, the above rejection(s) has been withdrawn. 

Allowable Subject Matter
3.	Claims 1 and 37-55 (renumbered to as Claims 1-20) are allowed.  Independent Claim 1 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a network slice selection method performed by a by a radio access network (RAN) device, the network slice selection method comprising: obtaining, network slice information comprising first attribute information of at least two different network slices of a first network; sending a first message to a terminal, wherein the first message comprises the network slice information; receiving, a first access request message from the terminal, wherein the first access request message comprises second attribute information of a first network slice, of the at least two different network slices, to be accessed by the terminal; and selecting, based on the second attribute information of the first network slice, a second network slice, of the first network, to be accessed by the terminal’.
Independent Claim 50 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a radio access network (RAN) device, comprising: 9Atty. Docket: 4657-51000 (85099206US07) a processor configured to obtain network slice information comprising first attribute information of at least two different network slices of a first network; a transmitter coupled to the processor and configured to send a first message to a terminal, wherein the first message comprises the network slice information; and a receiver coupled to the processor and configured to receive a first access request message from the terminal, wherein the first access request message comprises second attribute information of a first network slice, of the at least two different network slices, to be accessed by the terminal, and wherein the processor is further configured to select, based on the second attribute information of the first network slice, a second network slice, of the first network, to be accessed by the terminal’. 
Independent Claim 55 is allowable over Non-Patent Literatures (NPLs) and prior arts since none of the Non-Patent Literatures (NPLs) and prior arts taken individually or in combination fails to particularly disclose, fairly suggests or render obvious ‘a network slice selection system, comprising: a terminal; and a radio access network (RAN) device coupled to the terminal and configured to: obtain network slice information comprising first attribute information of at least two different network slices of a first network; and send to the terminal, a first message comprises comprising the network slice information, 11Atty. Docket: 4657-51000 (85099206US07) wherein the terminal is configured to: select, based on the network slice information, second attribute information of a first network slice, of the at least two different network slices, to be accessed by the terminal; and send a first access request message to the RAN device, wherein the first access request message comprises the second attribute information of the first network slice, and wherein the RAN device is further configured to select, based on the second attribute information of the first network slice, a second network slice, of the first network, to be accessed by the terminal’. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GBEMILEKE J ONAMUTI whose telephone number is (571)270-5619.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GBEMILEKE J ONAMUTI/Primary Examiner, Art Unit 2463